Exhibit 10.1

 

THIRD AMENDMENT TO LOAN AGREEMENT

 

THIS THIRD AMENDMENT TO LOAN AGREEMENT (this “Amendment”) is made and entered
into as of April 30, 2014 by and among HCC INSURANCE HOLDINGS, INC., a Delaware
corporation (the “Borrower”), the lenders party hereto (the “Lenders”), and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative agent for the Lenders
(in such capacity, the “Agent”).

 

RECITALS

 

A.                                    The Borrower, the lenders party thereto
and the Agent executed and delivered that certain Loan Agreement dated as of
March 8, 2011, as amended by the First Amendment to Loan Agreement dated as of
September 22, 2011, and the Second Amendment to Loan Agreement dated as of
April 26, 2013.  Said Loan Agreement, as heretofore amended, is herein called
the “Loan Agreement”.  Any capitalized term used in this Amendment and not
otherwise defined shall have the meaning ascribed to it in the Loan Agreement.

 

B.                                    The Borrower, the Lenders and the Agent
desire to amend the Loan Agreement in certain respects.

 

C.                                    In connection with the amendments to the
Loan Agreement, (i) BMO Harris Bank, N.A. and U.S. Bank National Association
(the “New Lenders”) have agreed to become “Lenders” under the Loan Agreement and
to purchase a portion of the Revolving Loans outstanding on the date hereof from
the Lenders who were party to the Loan Agreement immediately prior to the
execution of this Amendment (the “Existing Lenders”) and (ii) the Existing
Lenders have agreed to sell and assign to the New Lenders a portion of such
Revolving Loans, all pursuant to the terms set forth in this Amendment.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements,
representations and warranties herein set forth, and further good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Borrower, the Lenders and the Agent do hereby agree as follows:

 

SECTION 1.                            Amendments to Loan Agreement.

 

(a)                     The following definitions are hereby added to
Section 1.1 of the Loan Agreement, in appropriate alphabetical order:

 

Anti-Corruption Laws means all laws, rules, and regulations of any jurisdiction
applicable to the Borrower and its Affiliates concerning or relating to bribery
or corruption.

 

Designated Person means any Person listed on a Sanctions List.

 

L/C Sublimit means an amount equal to $400,000,000, it being understood that the
L/C Sublimit is part of, and not in addition to, the aggregate Commitments.

 

1

--------------------------------------------------------------------------------


 

OFAC means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.

 

Sanctioned Country means a country or territory which is at any time subject to
Sanctions.

 

Sanctions means (i) economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the United States government and
administered by OFAC, the United Nations Security Council, the European Union or
Her Majesty’s Treasury of the United Kingdom, and (ii) economic or financial
sanctions imposed, administered or enforced from time to time by the United
States State Department, the United States Department of Commerce or the United
States Department of the Treasury.

 

Sanctions List means any of the lists of specifically designated nationals or
designated Persons held by the US government and administered by OFAC, the
United States State Department, the United States Department of Commerce or the
United States Department of the Treasury or the United Nations Security Council
or any similar list maintained by the European Union, any other EU Member State
or any other U.S. government entity, in each case as the same may be amended,
supplemented or substituted from time to time.

 

(b)                     The definition of “Revolving Loan Maturity Date” set
forth in Section 1.1 of the Loan Agreement is hereby amended to read in its
entirety as follows:

 

Revolving Loan Maturity Date means the maturity of the Notes, April 30, 2019.

 

(c)                      Schedule I of the Loan Agreement is hereby replaced in
its entirety with the Schedule I attached hereto as Schedule I.

 

(d)                     The following sentence is hereby added to the end of
Section 2.2(a) of the Loan Agreement.

 

“Any reduction of the Commitments pursuant to this Section 2.2(a) that has the
effect of reducing the aggregate Commitments to an amount less than the L/C
Sublimit at such time shall result in an automatic corresponding reduction of
the L/C Sublimit to the amount of the aggregate Commitments (as so reduced).”

 

(e)                      The following sentences are hereby added to the end of
Section 2.7(a) of the Loan Agreement:

 

“Notwithstanding anything to the contrary contained in this Agreement or any
other Loan Document, no Letters of Credit shall be issued hereunder if,
immediately after giving effect to such issuance, the aggregate Letter of Credit
Liabilities in respect of all Letters of Credit issued hereunder would exceed
the L/C Sublimit.  At any time the aggregate Letter of Credit Liabilities exceed
the L/C Sublimit, the Borrower shall provide Cover in an amount equal to such
excess.”

 

2

--------------------------------------------------------------------------------


 

(f)                       Section 2.2(b) of the Loan Agreement is hereby amended
and restated in its entirety as follows:

 

“(b) Optional Increase.  At any time after the date hereof and so long as no
Default or Event of Default shall have occurred which is continuing, Borrower
shall have the right to increase the Commitments by an amount not exceeding
$175,000,000, in the aggregate, as follows: (i) Borrower shall give at least
twenty (20) Business Days’ (or such lesser period as Agent may consent to) prior
written notice of such increase to Agent and Agent shall promptly notify the
Lenders who are being requested to increase their Commitments, (ii) no Lender
shall be required to increase its Commitment unless it shall have expressly
agreed to such increase in writing in its sole discretion (but otherwise, no
notice to or consent by any Lender shall be required, notwithstanding anything
to the contrary set forth in Section 11.5 hereof), (iii) each Lender shall
notify Agent whether it agrees to increase its Commitment within the time period
specified by Borrower in consultation with Agent and any Lender not responding
within such time period shall be deemed to have declined to increase its
Commitment, (iv) Borrower shall be entitled to invite additional Persons to be
Lenders subject however to (A) the execution of such documentation as Agent may
request, including a duly executed lender joinder agreement pursuant to which
such Persons agree to be bound by the terms of this Agreement, and (B) the terms
and provisions of Sections 11.6(b) and 11.6(g) hereof as if such Persons were
acquiring an interest in the Revolving Loans by assignment from an existing
Lender (to the extent applicable, i.e. required approvals, minimum amounts,
execution of new Notes and the like, provided that no Assignment and Acceptance
shall be required to be executed), (v) Borrower and Agent shall determine the
effective date and the final allocation of such increase in Commitments and
adjustments of the pro rata participation interests of the Lenders in the Letter
of Credit Liabilities, (vi) Borrower shall execute and deliver such additional
or replacement Notes and such other documentation (including evidence of proper
authorization) as may be reasonably requested by Agent, any new Lenders or any
Lender which is increasing its Commitment, (vii) each such requested increase
shall be in an aggregate amount of at least $25,000,000, (viii) if any new
Lenders will be providing Commitments, as an administrative convenience and to
avoid the necessity that the existing Lenders and any new Lenders deliver
separate Assignment and Acceptances, on the date the increase becomes effective,
each of the existing Lenders shall be deemed to have sold and assigned to the
new Lenders a portion of its Revolving Loans which are outstanding on such date,
and the new Lenders shall be deemed to have purchased a portion of the Revolving
Loans, and, in furtherance of the foregoing, each new Lender shall deliver (by
wire transfer) to Agent cash in an amount equal to its Revolving Loan Commitment
Percentage of the aggregate Revolving Loans outstanding on the effective date of
the increase, after giving effect thereto, and Agent shall distribute (by wire
transfer) such cash received by it from the new Lenders to the existing Lenders
in amounts sufficient to ensure that each such Lender will hold its Revolving
Loan Commitment Percentage of the aggregate Revolving Loans outstanding on such
date and (ix) Schedule I hereto shall automatically be amended to reflect the
Commitments of the Lenders after giving effect to the increase.  Borrower shall
be required to pay (or to reimburse each applicable Lender for) any breakage
costs incurred by any Lender in connection with the need to reallocate existing
Revolving

 

3

--------------------------------------------------------------------------------


 

Loans among the Lenders following any increase in the Commitments pursuant to
this provision.”

 

(g)                      The following provision is hereby added to the Loan
Agreement as Section 6.17.

 

“6.17                  OFAC; PATRIOT Act.

 

(a)                                 Neither the Borrower or any of its
Subsidiaries, nor, to the actual knowledge of Borrower, any of its directors,
officers, employees and agents (i) is a Designated Person, (ii) is a Person that
is owned or controlled by a Designated Person, (iii) is located, organized or
resident in a Sanctioned Country or (iv) has directly or indirectly engaged in,
or is now directly or indirectly engaged in, any dealings or transactions
(x) with any Designated Person, (y) in any Sanctioned Country, or (z) otherwise
in violation of Sanctions.

 

(b)                                 The Borrower, and each of its Subsidiaries
that is subject to the Act, is in compliance in all material respects with the
provisions of the Act that are applicable to it.  No part of the proceeds of any
Loan or Letter of Credit will be used, directly or indirectly, for any payments
to any governmental official or employee, political party, official of a
political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the Anti-Corruption Laws.”

 

(h)                     The following provision is hereby added to the Loan
Agreement as Section 7.10.

 

“7.10                  OFAC; PATRIOT Act Compliance.  The Borrower will not, and
will cause each of its Subsidiaries not to, (i) fund, finance or facilitate any
activities, business or transaction of or with any Designated Person or in any
Sanctioned Country, or otherwise in violation of Sanctions, as such Sanctions
Lists or Sanctions are in effect from time to time, (ii) use funds or assets
obtained directly or indirectly from transactions with or otherwise relating to
Designated Persons or any Sanctioned Country to pay or repay any Loan or
Reimbursement Obligation, or (iii) directly or indirectly use the proceeds of
any Loan or Letter of Credit, or lend, contribute or otherwise make available
such proceeds to any subsidiary, joint venture partner or other Person (a) to
fund any activities or businesses of or with any Person, or in any country or
territory, that, at the time of such funding, is or whose government is, the
subject of Sanctions, or (b) in any other manner that would result in a
violation of Sanctions by any Person (including any Person participating in the
Loans or Letters of Credit, whether as underwriter, advisor, investor, or
otherwise).  The Borrower will, and will cause each of its Subsidiaries to,
provide, to the extent commercially reasonable, such information and take such
actions as are reasonably requested by the Administrative Agent or any Lender in
order to assist the Administrative Agent and the Lenders in maintaining
compliance with the Act.”

 

(i)                         All references in the Loan Agreement to BARCLAYS
BANK PLC and BANK OF AMERICA, N.A., as Co-Syndication Agents, are hereby
replaced with BARCLAYS BANK PLC and KEYBANK NATIONAL ASSOCIATION, as
Co-Syndication Agents, as applicable.

 

4

--------------------------------------------------------------------------------


 

(j)                        All references in the Loan Agreement to JP MORGAN
CHASE BANK, N.A. and THE ROYAL BANK OF SCOTLAND PLC, as Co-Documentation Agents,
are hereby replaced with BANK OF AMERICA, N.A., BMO HARRIS BANK, N.A., JPMORGAN
CHASE BANK, N.A., THE ROYAL BANK OF SCOTLAND PLC, and U.S. BANK NATIONAL
ASSOCIATION, as Co-Documentation Agents, as applicable.

 

SECTION 2.                            Conditions Precedent.  The effectiveness
of this Amendment is subject to the satisfaction of each of the following
conditions precedent:

 

(a)                     the Agent shall have received (i) an executed
counterpart of this Amendment from the Borrower and each of the Lenders and
(ii) to the extent requested by any Lender, a Revolving Note executed by the
Borrower;

 

(b)                     the Borrower shall have paid all fees and expenses
required to be paid on or prior to the date hereof (including reasonable fees
and expenses of counsel) pursuant to the terms of the engagement letter dated
March 28, 2014 among the Borrower, the Agent and Wells Fargo Securities, LLC;

 

(c)                      the Agent shall have received legal opinions from
(i) in-house counsel to the Borrower and (ii) New York counsel to the Borrower,
consistent with the legal opinions delivered in connection with the closing of
the Loan Agreement on March 8, 2011, covering this Amendment and the Loan
Agreement as amended by this Amendment;

 

(d)                     the Agent shall have received a certificate, signed by a
Responsible Officer of the Borrower, in form and substance reasonably
satisfactory to the Agent, certifying that (A) all representations and
warranties of the Borrower contained in Article 6 of the Loan Agreement and in
the other Loan Documents (including the representations and warranties set forth
in Section 7 hereof) are true and correct (if qualified as to materiality) or
true and correct in all material respects (if not so qualified) on and as of the
date hereof, both immediately before and after giving effect to this Amendment
(except to the extent any such representation or warranty speaks as of a
specific date, in which case such representation or warranty shall be true and
correct (if qualified as to materiality) or true and correct in all material
respects (if not so qualified) on and as of such date), and except that for
purposes of this Amendment, the representations and warranties contained in
Section 6.2(a) of the Loan Agreement shall be deemed to refer to the most recent
financial statements furnished pursuant to Section 7.2 of the Loan Agreement,
and (B) no Default or Event of Default has occurred and is continuing, both
immediately before and after giving effect to this Amendment;

 

(e)                      the Agent shall have received such documents and
certificates as the Agent or its counsel may reasonably request relating to the
organization, existence and good standing of the Borrower and the authorization
of the execution and delivery of this Amendment, all in form and substance
reasonably satisfactory to the Agent and its counsel;

 

(f)                       the Borrower shall have paid to the Agent, (i) for the
account of each of the Existing Lenders, an upfront fee equal to 12.5 basis
points on their respective Commitments as in effect immediately prior to the
execution of this Amendment (to the extent such Commitments continue in effect
after giving effect to this Amendment), (ii) for the account of each of the

 

5

--------------------------------------------------------------------------------


 

Existing Lenders, an upfront fee equal to 25 basis points on the amount of any
increase in their respective Commitments after giving effect to this Amendment
and (iii) for the account of each of the New Lenders, an upfront fee equal to 25
basis points on their respective Commitments after giving effect to this
Amendment; and

 

(g)                      the Agent shall have received from the Borrower all
documentation and other information requested by any Lender that is required to
satisfy applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation the PATRIOT Act.

 

SECTION 3.                            New Lenders.

 

(a)                                 Assumption and Assignment. Each of the
parties hereto acknowledges and agrees that each of the Existing Lenders desires
to sell and assign a portion of its outstanding Revolving Loans to the New
Lenders.  As an administrative convenience and to avoid the necessity that the
Existing Lenders and New Lenders deliver separate Assignment and Acceptances,
the parties hereto acknowledge and agree that, effective as of the date hereof,
each of the Existing Lenders shall be deemed to have sold and assigned to the
New Lenders a portion of its Revolving Loans which are outstanding on the date
hereof, and the New Lenders shall be deemed to have purchased a portion of the
Revolving Loans, as more fully set forth in Section 3(b) hereof.

 

(b)                                 Joinder of New Lenders; Funding by New
Lenders.  Effective on the date hereof, (i) each New Lender shall be deemed to
be a party to and a “Lender” under the Loan Agreement and shall be bound by all
of the terms and provisions applicable to Lenders under the Loan Agreement;
(ii) each New Lender shall deliver (by wire transfer) to the Agent cash in an
amount equal to its Revolving Loan Commitment Percentage of the aggregate
Revolving Loans outstanding on the date hereof, after giving effect hereto; and
(iii) the Agent shall distribute (by wire transfer) such cash received by it
from the New Lenders to the Existing Lenders in amounts sufficient to ensure
that each such Lender will hold its Revolving Loan Commitment Percentage of the
aggregate Revolving Loans outstanding on the date hereof.

 

(c)                                  New Lender Representations and Warranties. 
Each New Lender (i) represents and warrants that (A) it is legally authorized to
enter into this Amendment and the Loan Agreement, as amended by this Amendment,
and to consummate the transactions contemplated by this Amendment; (B) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Revolving Loans purchased by it pursuant to Section 3(a) and
either it or the Person exercising discretion in making its decision to enter
into this Amendment and the Loan Agreement, as amended by this Amendment, and
the transactions contemplated by this Amendment is experienced in acquiring
assets of such type; (C) it has received a copy of the Loan Agreement and the
other Loan Documents, together with copies of the most recent financial
statements delivered pursuant to Section 7.2 of the Loan Agreement and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Amendment and the transactions
contemplated by this Amendment; and (D) it has, independently and without
reliance upon the Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Amendment and the Loan Agreement, as amended by this
Amendment, and the transactions contemplated by this Amendment; (ii) agrees

 

6

--------------------------------------------------------------------------------


 

that (A) it will independently and without reliance upon the Agent or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Agreement; and (B) it will perform in accordance with
their terms all the obligations that by the terms of the Loan Agreement are
required to be performed by it as a Lender; and (iii) appoints and authorizes
the Agent to take such action as agent on its behalf and to exercise such powers
under the Loan Agreement as delegated to the Agent, by the terms thereof,
together with such powers as are reasonably incidental thereto.

 

(d)                                 Satisfaction of Section 11.6 Requirements. 
Notwithstanding anything to the contrary contained in the Loan Agreement, the
parties acknowledge and agree that this Section 3 shall be deemed to satisfy all
requirements set forth in Section 11.6 of the Loan Agreement for the assignment
and assumption of the Revolving Loans and related rights and obligations being
sold and assigned pursuant hereto, including without limitation, the requirement
that a separate Assignment and Acceptance be entered into in connection with
each such sale and assignment.

 

(e)                                  Reallocation of Participations. Effective
on the date hereof, the participations in the Letters of Credit and Swing Loans,
if any, under the Loan Agreement shall be adjusted to give effect to any change
in the Revolving Loan Commitment Percentage of each Lender as a result of this
Amendment.

 

SECTION 4.                            Ratification.  Except as expressly amended
by this Amendment, the Loan Agreement and the other Loan Documents shall remain
in full force and effect.  None of the rights, title and interests existing and
to exist under the Loan Agreement are hereby released, diminished or impaired,
and the Borrower hereby reaffirms all covenants, representations and warranties
in the Loan Agreement (except such representations and warranties which are, by
their express terms, limited to a prior date).

 

SECTION 5.                            Expenses.  The Borrower shall pay to the
Agent all reasonable fees and expenses of its respective legal counsel (pursuant
to Section 11.3 of the Loan Agreement) incurred in connection with the execution
of this Amendment.

 

SECTION 6.                            Certifications.  The Borrower hereby
certifies that after giving effect to this Amendment (a) no material adverse
change in the assets, liabilities, financial condition, business or affairs of
the Borrower has occurred since December 31, 2013 and (b) no uncured Default or
uncured Event of Default has occurred and is continuing or will occur as a
result of this Amendment.

 

SECTION 7.                            Representations.  This Amendment has been
duly executed and delivered by Borrower and is a legal, valid and binding
obligation of Borrower, enforceable in accordance with its terms, except as may
be limited by bankruptcy, insolvency and other similar laws and judicial
decisions affecting creditors’ rights generally and by general equitable
principles. The execution, delivery and performance of this Amendment (a) have
all been duly authorized by all necessary action; (b) are within the power and
authority of Borrower; (c) to Borrower’s knowledge, do not and will not
contravene or violate any Legal Requirement applicable to Borrower or any of its
Subsidiaries or the Organizational Documents of Borrower or any of its

 

7

--------------------------------------------------------------------------------


 

Subsidiaries, the contravention or violation of which would reasonably be
expected to have a Material Adverse Effect; (d) do not and will not result in
the breach of, or constitute a default under, any material agreement or
instrument by which Borrower or any of its Subsidiaries or any of their
Properties may be bound the contravention or violation of which would reasonably
be expected to have a Material Adverse Effect, and (e) do not and will not
result in the creation of any Lien upon any material Property of Borrower or any
of its Material Subsidiaries except for Permitted Liens. All necessary permits,
registrations and consents for such execution, delivery and performance have
been obtained, except where the failure to obtain the same would not reasonably
be expected to have a Material Adverse Effect.

 

SECTION 8.                            Pari Passu Obligations.  The Borrower
shall ensure that at all times all obligations of the Borrower under the Loan
Documents rank at least pari passu with the claims of all of its other unsecured
and unsubordinated creditors except those creditors whose claims are mandatorily
preferred by laws of general application to companies.

 

SECTION 9.                            Miscellaneous.  This Amendment (a) shall
be binding upon and inure to the benefit of the Borrower, the Lenders and the
Agent and their respective successors, assigns, receivers and trustees; (b) may
be modified or amended only by a writing signed by the required parties;
(c) shall be governed by and construed in accordance with the laws of the State
of New York and the United States of America and shall be subject to the
provisions of Section 11.14 and Section 11.15 of the Loan Agreement; (d) may be
executed in several counterparts by the parties hereto on separate counterparts,
and each counterpart, when so executed and delivered, shall constitute an
original agreement, and all such separate counterparts shall constitute but one
and the same agreement and (e) together with the other Loan Documents, embodies
the entire agreement and understanding between the parties with respect to the
subject matter hereof and supersedes all prior agreements, consents and
understandings relating to such subject matter.  The headings herein shall be
accorded no significance in interpreting this Amendment.

 

[Remainder of page intentionally left blank]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower, the Lenders and the Agent have caused this
Amendment to be signed by their respective duly authorized officers, effective
as of the date first above written.

 

 

 

HCC INSURANCE HOLDINGS, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Brad T. Irick

 

 

Brad T. Irick, Executive Vice President &

 

 

Chief Financial Officer

 

 

[Signature Page for Third Amendment to Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL

 

ASSOCIATION, as Administrative Agent

 

and as a Lender

 

 

 

 

 

By:

/s/ Chad D. Johnson

 

Name:

Chad D. Johnson

 

Title:

Senior Vice President

 

 

[Signature Page for Third Amendment to Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC

 

 

 

 

 

By:

/s/ Dan Broome

 

Name:

Dan Broome

 

Title:

Director

 

 

[Signature Page for Third Amendment to Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ James Cribbet

 

Name:

James Cribbet

 

Title:

Senior Vice President

 

 

[Signature Page for Third Amendment to Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/ Jason Cassity

 

Name:

Jason Cassity

 

Title:

Director

 

 

[Signature Page for Third Amendment to Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

BMO HARRIS BANK, N.A.

 

 

 

 

 

By:

/s/ Debra Basler

 

Name:

Debra Basler

 

Title:

Managing Director

 

 

[Signature Page for Third Amendment to Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

By:

/s/ Thomas A. Kiepura

 

Name:

Thomas A. Kiepura

 

Title:

Senior Credit Executive

 

 

[Signature Page for Third Amendment to Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

THE ROYAL BANK OF SCOTLAND PLC

 

 

 

 

 

By:

/s/ Jonathan Biggs

 

Name:

Jonathan Biggs

 

Title:

Relationship Director

 

 

[Signature Page for Third Amendment to Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Evan Glass

 

Name:

Evan Glass

 

Title:

Senior Vice President

 

 

[Signature Page for Third Amendment to Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

AMEGY BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Kelly Nash

 

Name:

Kelly Nash

 

Title:

Vice President

 

 

[Signature Page for Third Amendment to Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

THE NORTHERN TRUST COMPANY

 

 

 

 

 

By:

/s/ Joshua Metcalf

 

Name:

Joshua Metcalf

 

Title:

Officer

 

 

[Signature Page for Third Amendment to Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK MELLON

 

 

 

 

 

By:

/s/ Adim Offurum

 

Name:

Adin Offurum

 

Title:

Vice President

 

[Signature Page for Third Amendment to Loan Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

COMMITMENTS

 

Wells Fargo Bank, National Association

 

$

135,000,000

 

 

 

 

 

Barclays Bank PLC

 

$

100,000,000

 

 

 

 

 

KeyBank National Association

 

$

100,000,000

 

 

 

 

 

Bank of America, N.A.

 

$

75,000,000

 

 

 

 

 

BMO Harris Bank, N.A.

 

$

75,000,000

 

 

 

 

 

JPMorgan Chase Bank, N.A.

 

$

75,000,000

 

 

 

 

 

The Royal Bank of Scotland PLC

 

$

75,000,000

 

 

 

 

 

U.S. Bank National Association

 

$

75,000,000

 

 

 

 

 

Amegy Bank, National Association

 

$

50,000,000

 

 

 

 

 

The Northern Trust Company

 

$

35,000,000

 

 

 

 

 

The Bank of New York Mellon

 

$

30,000,000

 

 

 

 

 

TOTAL

 

$

825,000,000

 

 

--------------------------------------------------------------------------------